          Case 1:18-cv-06249-VSB Document 187 Filed 07/24/19 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------:
GREAT WESTERN INSURANCE CO.,                          :
                                                      :
                           Plaintiff,                 :
                                                      :   Civil action no. 1:18-cv-06249
                  v.                                  :   VSB-SN
                                                      :
MARK GRAHAM, et al.,                                  :
                                                      :
                           Defendants.                :
------------------------------------------------------:

                       REPLY DECLARATION OF GREGORY TOLARAM
                           IN SUPPORT OF MOTION TO DISMISS

         GREGORY TOLARAM hereby declares as follows, pursuant to 28 U.S.C. § 1746:

         1.       I am over 18 years of age, of sound mind, and otherwise competent to make this

declaration. The facts set forth herein are within my personal knowledge. I submit this reply

declaration in further support of my motion to dismiss the Second Amended Complaint (“SAC”)

in this action.

         2.       In particular, I respond to various allegations made in the opposition papers filed

by Plaintiff Great Western Insurance Company (“Great Western”). Plaintiff’s characterisation of

my role and purported involvement in the allegedly fraudulent scheme perpetrated by others is

grossly inaccurate.

         3.       In late 2012, I became an employee of Alpha Re Ltd. (“Alpha Re”), a Cayman

Islands company that was regulated by the Cayman Islands Monetary Authority (“CIMA”).

Alpha Re was a reinsurer of plaintiff Great Western Insurance Company (“Great Western”),

pursuant to certain agreements that had already been negotiated and executed prior to my

engagement.
         Case 1:18-cv-06249-VSB Document 187 Filed 07/24/19 Page 2 of 5



       4.         As an Alpha Re employee, I held the title of Chief Operating Officer (“COO”),

which was an administrative role that was limited to receiving information from counterparties

and sending information out. The COO role involved reporting to the board of directors of

Alpha Re and acting on the board’s orders.

       5.         Prior to my engagement, I made it clear that I did not have any insurance or

reinsurance experience. I was comfortable accepting the limited administrative role of COO for

Alpha Re, because the company had a globally recognised insurance manager to handle the

operations, finance, administration, and governance of the company, including with respect to

reinsurance contracts.

       6.         In 2013, I was appointed as one of the directors of Alpha Re.

       7.         Contrary to the assertions made in Plaintiff’s opposition papers, I was not “the

driving force behind all decisions” by Alpha Re. I did not negotiate the trust agreements at issue,

which, as noted above, had been negotiated and finalised even before I became involved with

Alpha Re. I did not originate or negotiate any agreements or documentation for the company,

nor did I execute trades on behalf of the company. I have never executed trades generally, as I

do not have the required expertise or experience to do so. Most importantly, I never handled any

of the funds that Plaintiff is seeking to recover, nor did I make any investment decisions relating

to those funds.

       8.         To be clear, my role as COO for Alpha Re was not a decision-making role in any

sense, but consisted of administrative and ministerial tasks. Nevertheless, Plaintiff has attempted

to put me in the same category as Mark Graham, the investment manager who made the

investment decisions for Plaintiff through one or more of his investment management entities. I

was never a director of any of those investment entities.




                                                   2
         Case 1:18-cv-06249-VSB Document 187 Filed 07/24/19 Page 3 of 5



       9.      To the contrary, my role consisted primarily of receiving information from the

clients of Alpha Re and reporting to the Alpha Re board of directors. In the case of Great

Western, on behalf of the board, I communicated as authorised. Although I helped to coordinate

some phone calls relating to this matter, I was not always a necessary participant.

       10.     For instance, I attempted to arrange a meeting in December 2016 so that Plaintiff

could obtain the information from the investment manager that it was entitled to. Tellingly, as

admitted in Plaintiff’s opposition papers, that meeting took place without my participation.

       11.     Then, in November 2017, at the direction of Alpha Re’s board, I personally

attended one meeting in the New York offices of Alpha Re’s lawyers. I attended the meeting as

a representative of Alpha Re, to witness the dialog and discussions between Great Western and

Mr. Graham, who had made several unfulfilled promises to provide information on investments

and collateral to Great Western as well as Alpha Re.

       12.     I took copious notes during the November 2017 meeting. At my deposition, I was

questioned at length about these notes, which made it evident that I was at that meeting to listen

and provide assistance to Great Western. Plaintiff makes no contrary claim in its papers. The

portions of my deposition transcript relating to these notes are attached hereto.

       13.     Plaintiff also does not dispute that the November 2017 meeting was for the

purposes of gathering information and exploring various avenues by which the investment

manager could assist Great Western.

       14.     Contrary to Plaintiff’s allegations, I attended only one meeting in New York in

connection with the subject matter of this litigation. I did participate in several phone calls in an

effort to further Alpha Re’s and Plaintiff’s efforts to obtain information about investments and




                                                  3
         Case 1:18-cv-06249-VSB Document 187 Filed 07/24/19 Page 4 of 5



collateral from the investment manager. Of course, I do not control the location of the

teleconference participants.

       15.     As confirmed by Plaintiff, the purpose of those phone calls was to obtain

information from the investment manager in an effort to assist Plaintiff recoup its investment

funds and also for Alpha Re to understand and determine the status of that collateral. At no time

did I make any factual representations during these calls about the status of the collateral. It

would have been impossible for me to do so, since I did not have such knowledge.

       16.     Indeed, I became engaged with Brian Lindquist of Great Western precisely in

order to uncover this information from Mr. Graham and his investment management entities.

My level of communication with Plaintiff increased only after the Alpha Re directors realised

that Mr. Graham was being dilatory in providing relevant information to Alpha Re and Plaintiff.

At that point, the entire efforts of the directors was to demand that Mr. Graham provide this

information to which Alpha Re, and Great Western (Alpha Re’s client), were plainly entitled.

Thus, Plaintiff’s allegation that I failed to fulfill promises about providing information is

disingenuous. As Great Western is fully aware, any promises I made regarding obtaining

information were based on promises and representations that Mark Graham made to Alpha Re’s

directors, which were then conveyed to Great Western.

       17.     To be perfectly clear, neither I nor the other directors of Alpha Re (who have been

dismissed from this case) were at any point under the control of Mark Graham. Plaintiff has

chosen to group me with Mr. Graham, and repeatedly claims that “Graham and Tolaram” or

“Tolaram and Graham” made certain alleged promises or engaged in certain activities. This is

absolutely false, and there is no evidence to support such an accusation.




                                                  4
         Case 1:18-cv-06249-VSB Document 187 Filed 07/24/19 Page 5 of 5



       18.     I never acted in concert with Mr. Graham. Only he or his investment

management firms were responsible for investment decisions. Although I did serve as a director

for certain off-shore funds that were used by Mr. Graham, I had no control over Mr. Graham or

his investment management entities, or any of their investment decisions.

       19.     Indeed, Plaintiff ignores that under the terms of the relevant agreements that it

agreed to, prior to my involvement with Alpha Re, and in line with normal business practice, the

investment manager was responsible for decisions in respect of underlying assets. Clearly the

Plaintiff approved of the structure whereby Mr. Graham and his investment management entities

were given the responsibility to execute trades. There is no mention of myself or any other

Alpha Re director being given the authorisation to execute trades. The relevant agreements that

vested such responsibility with the investment manager were agreed upon before I was

appointed, and it is false to suggest that I was acting in concert with Mr. Graham in any way.

       20.     It is incredible to me that I have been sued in this case. I acted in good faith and

at the request of the directors of Alpha Re. My intent was to assist Great Western in obtaining

information from the investment manager with the goal of ultimately recovering its funds. The

allegations against me that Great Western continues to recklessly pursue in public filings are

baseless and gratuitously damaging to my reputation.

       21.     I declare under penalty of perjury that the foregoing is true and correct.

Dated: July 24, 2019




                                              _______________________________
                                                   GREGORY TOLARAM




                                                 5
